Citation Nr: 0400485	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  98-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dermatological 
disability, to include seborrheic dermatitis with deep fixed 
eruptions on the left hand and tinea pedis claimed as skin 
rashes, claimed as an undiagnosed illness secondary to 
service in the Persian Gulf.

2.  Entitlement to service connection for allergic rhinitis, 
to include chronic obstructive pulmonary disease (COPD) and 
breathing difficulty, claimed as an undiagnosed illness 
secondary to service in the Persian Gulf.

3.  Entitlement to service connection for chronic headaches, 
claimed as an undiagnosed illness secondary to service in the 
Persian Gulf.

4.  Entitlement to service connection for loss of hair, 
claimed as an undiagnosed illness secondary to service in the 
Persian Gulf.

5.  Entitlement to service connection for pain in all muscles 
and joints of the cervical segment of the spine and right 
hip, claimed as an undiagnosed illness secondary to service 
in the Persian Gulf.

6.  Entitlement to service connection for hearing loss of the 
right ear.

7.  Entitlement to service connection for chronic fatigue 
syndrome.

8.  Entitlement to service connection for pain in all muscles 
and joints of both wrists.

9.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated as 10 percent disabling, on appeal 
from an initial grant of service connection.

10.  Entitlement to an increased evaluation for lumbar 
paravertebral myositis, with osteoarthritis and spondylosis 
of the spine with discogenic disease, on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty service from October 1975 to 
February 1976, from December 1984 to May 1985, and from 
January 1991 to July 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002), was enacted.  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that since the enactment of 
the VCAA, the RO has not issued either a Supplemental 
Statement of the Case (SSOC) or a letter explaining the VCAA 
and how it is applicable to the veteran's claims.  Moreover, 
a review of the claims folder does not indicate whether the 
veteran was specifically notified of the evidence he needed 
to supply and what VA would do in order to assist him with 
his claim.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claims.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.  

The Board further notes that during the course of the appeal, 
the rating criteria for disabilities of the spine have been 
changed.  The most recent VA medical examination report did 
not contain clinical findings addressing the new criteria.  
Hence, in returning the claim to the RO, the veteran should 
be afforded contemporaneous and thorough VA orthopedic and 
neurological examinations in order to determine the current 
severity of the veteran's service-connected disability of the 
lumbar segment of the spine, to include the effect of the 
disability on the veteran's functional capabilities.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  [The Court has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).]

Additionally, the veteran has requested an evaluation in 
excess of 10 percent for an anxiety disorder.  The record 
reflects that this issue is on appeal from an initial grant 
of service connection, with the effective date of the rating 
being July 7, 1991.  Since 1991, the rating criterion for 
psychiatric disabilities has also changed, and the veteran is 
entitled to have his disability rated either under the old or 
new criteria.  A review of the most recent VA psychiatric 
examination report did not contain clinical findings 
addressing the old criteria.  Hence, in returning the claim 
to the RO, the veteran should be afforded a contemporaneous 
and thorough VA psychiatric examination in order to determine 
the current severity of the veteran's service-connected 
anxiety disorder taking into account both the old and new 
rating criteria.  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  [The Court has held that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead 
v. Derwinski, 3 Vet. App. 213 (1992).]

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
recent medical treatment received for his 
disabilities at issue since January 1997, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  The RO should obtain the 
following types of records:  notes, 
discharge summaries, consultations, 
laboratory findings, procedures and 
biopsies.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2003).

3.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for the following medical examinations:  
neurology, dermatology, orthopedics, 
psychiatry, audiology, internal medicine, 
and any other specialty the RO deems 
appropriate.  

a.  The veteran should be scheduled for a 
VA examination by the appropriate 
specialty in order to determine whether 
the veteran now suffers from a skin 
disability, allergic rhinitis, chronic 
headaches, the loss of hair, pain in the 
muscles and joints [cervical segment of 
the spine, right hip, wrists], right ear 
hearing loss, chronic fatigue syndrome, 
and COPD.  All necessary tests should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the report.  

After it has been determined whether the 
veteran does indeed suffer from any of 
the above-named disorders, to include any 
undiagnosed illness, the examiners should 
express an opinion as to the etiology 
thereof.  Specifically, the examiners 
should express an opinion as to whether 
any disabilities began while the veteran 
was in service or whether they are the 
result of a service-connected disability 
or whether they were caused by or the 
result of the veteran's post-service 
activities.  The examiners should also 
comment on whether any of the symptoms 
and manifestations complained thereof 
could be classified as an undiagnosed 
illness.  

The examiners must express an opinion as 
to whether it is at least as likely as 
not that any found disabilities are 
related to the veteran's military service 
or to the service-connected disabilities.  
The examiners should cite to information 
in the claims folder.  The examiner 
should provide a comprehensive report 
including complete rationales for all 
conclusions reached.  If further testing 
or examination by other specialists is 
deemed necessary, such testing or 
examination is to be accomplished.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

b.  With respect to the veteran's 
disability of the lumbar segment of the 
spine, the veteran should undergo a VA 
examination by an orthopedist and 
neurologist in order to determine the 
nature and severity of his lower back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to X-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
joint disease of the back along with any 
other manifestations and symptoms 
produced by the disabilities.  Readings 
should be obtained concerning the 
veteran's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiners should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

If the neurologist and orthopedist 
determine that the veteran is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, the 
examiners should discuss the total 
duration of any incapacitating episodes 
(number of days) in the past twelve (12) 
months, as well as comment on any related 
chronic orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the veteran experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  

c.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the extent and severity of the service-
connected anxiety disorder.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate whether he or she has reviewed 
the claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder, and should identify 
what symptoms, if any, the veteran 
currently manifests, or has manifested in 
the recent past, that are attributable to 
his service-connected anxiety disorder.  
The examiner must conduct a detailed 
mental status examination, and the 
examiner must express his or her final 
diagnosis taking into account both the 
old and new rating criteria for 
psychiatric disorders.  

The examiner must also discuss the 
effect, if any, of the veteran's anxiety 
disorder on his social and industrial 
adaptability, as opposed to any 
nonservice-connected physical and/or 
psychiatric disorder(s), if any.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.  

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and should provide a 
definition of the score assigned.  If it 
is not possible to assign a GAF score on 
the basis of the veteran's anxiety 
disorder alone, the examiner should be 
requested to explain why.

It is requested that the examiner discuss 
the prior medical evidence regarding the 
veteran's service-connected anxiety 
disorder and reconcile any contradictory 
evidence regarding the level of the 
veteran's occupational impairment and any 
prior medical findings, such as GAF 
scores.  The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



